Opinion by
Judge Pryor:
The appellee knew when he received the money from the appellants that they were paying him usurious interest, and it must be presumed that appellants had the same knowledge. It is- presumed that they were informed in regard to the law, and an allegation by parties of their ignorance as to what constitutes usury can afford no ground for relief., '*
When the money was-paid they had the right to recover it back, and if barred by the lapse of time the right of recovery cannot be affected by a mere change in the remedy. It is at least an action to recover money, and when asked why it was not sooner instituted a response that the party supposed he was bound by the letter of the obligation and was under'the belief that it was not usury cannot be entertained.
It was voluntary ignorance on the part of the appellants, as the means of information as to the nature of the transaction was within his reach, and he should have informed himself as to his legal rights.
Judgment affirmed.